Citation Nr: 0317350	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  02-13 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits under 38 U.S.C.A. § 1318.  


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from February 1972 to 
March 1976.  He died in March 2001.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for the cause of 
the veteran's death and denied entitlement to dependency and 
indemnity compensation under 38 U.S.C.A. § 1318.  The 
appellant perfected an appeal on these issues in August 2002.  

The Board notes that, the RO included the issue of 
entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1151, in the June 2002 statement of the case, 
and the appellant included this issue in her substantive 
appeal.  However, this theory of entitlement to dependency 
and indemnity compensation constitutes a separate claim which 
must be initially adjudicated by the RO in a rating decision.  
Accordingly, the matter is referred to the RO for appropriate 
action.  The issue will not be addressed herein.  

As noted above, the appellant perfected an appeal regarding 
the issue of entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1318, even though the 
decedent was not rated totally disabled for any period before 
his death.  Effective August 23, 2001, the Board imposed a 
temporary stay on the adjudication of these claims in 
accordance with the directions of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in its 
decision in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I).  In that decision, the Federal Circuit 
directed the Department to conduct expedited rulemaking to 
either explain why certain regulations (38 C.F.R. §§ 3.22 and 
20.1106) were inconsistent on the issue of "hypothetical 
entitlement" to a total rating before the veteran's death, 
or to revise the regulations so that they were consistent.  

In April 2002, VA amended 38 C.F.R. § 20.1106 to provide that 
there would be no "hypothetical" determinations.  However, 
in National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), the Federal Circuit directed the Department to 
conduct expedited rulemaking proceedings which consider why 
38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106, which now foreclose 
the reopening of all total disability claims filed during the 
veteran's lifetime except for clear and unmistakable error 
(CUE) situations, do not address why other grounds for 
reopening proceedings (in addition to CUE) should not also be 
allowed.  Therefore, the Federal Circuit directed VA to 
process all dependency and indemnity compensation claims 
under 38 U.S.C.A. § 1318 except where a survivor sought to 
reopen a claim on the grounds of new and material evidence, 
pending further rulemaking procedures and lifting of the 
stay.  

During his lifetime, the veteran's claims for service 
connection for undifferentiated carcinoma of the left 
cervical node and squamous cell carcinoma; and asbestos 
exposure were denied.  Furthermore, these determinations are 
final.  In the present case, the appellant has asserted that 
new and material evidence has been submitted to reopen these 
claims.  Consequently, the stay on this portion of her claim 
remains in effect and the issue of entitlement to dependency 
and indemnity compensation under 38 U.S.C.A. § 1318 will not 
be addressed herein.  A separate decision of the Board will 
be issued pending the completion of the directed rulemaking 
and final action by the Federal Circuit.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

This matter arises from an appeal filed by the appellant to a 
rating decision dated in June 2001.  However, the record 
shows that the RO has not referenced the VCAA in adjudicating 
the appellant's claim for service connection for the cause of 
the veteran's death and has not notified her of the evidence 
required to substantiate her claim for this benefit .  
Additionally, the RO must provide notice of the VCAA to the 
appellant, including the division of responsibilities between 
VA and the appellant in obtaining evidence pertaining to her 
claim.  See 38 U.S.C.A. § 5103(a) and (b) (West 2002).  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 
38 U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  Upon completion of the above, the RO 
must readjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death and consider 
all evidence received since issuance of 
the most recent Statement of the Case.  
If the benefit sought remains denied, the 
RO should issue a Supplemental Statement 
of the Case and afford the appellant the 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified; however, she has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


